DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the arguments filed on 02/13/2021, in which, claims 1-18 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive.
On page 7, Applicant argues that, “Ginther (US 2006/0268102 A1) uses a plurality of horizontally aligned cameras 104, which capture images that overlap with the image of the adjacent camera. This can be seen in Figs. 1 and 6, and a description can be found, for instance, in paragraph [0034], This is used to create a seamless viewing environment by combining the images to form an image in a three-hundred-sixty degree horizontal viewing plane. This is different, however, in the solution according to the present invention, where there is a specific intent to create different, separate views that 
In response, Examiner respectfully disagrees. Examiner respectfully submits that Howard does disclose the different, separate views that do not overlap and that will not be combined later on (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner suggests when responds to a 35 U.S.C 103 rejection, please consider the rejection of all the references as a whole.
On page 7, Applicant argues that, “The inventive features aim to create separate images from separate perspectives that a person sitting in the room with the displays perceives as separate images (and not as a seamless three-hundred-sixty degree image). Each image is perceived when the person turns his or her head. This means that when the person looks forward, an image is perceived from a perspective created by a camera on a moving object which moves forward, whereas 
In response, Examiner respectfully disagrees. It is noted that the alleged “each image is perceived when the person turns his or her head” is not recited in the claimed language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner suggests further clarifying the intended subject matter of the present disclosure as explained in the Applicant's specification. In addition, Examiner respectfully submits that Howard does disclose the system and method to create separate images from separate perspectives that a person sitting in the room with the displays perceives as separate images (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”). For the reasons set forth above, Applicant's arguments are not persuasive.
On pages 7-8, Applicant argues that, “Figures 19 and 20 of Ginther show that Ginther uses a kind of video cabin to display the video images, wherein the person viewing the images is isolated. The top view of figure 20 shows that there are panels 1900 all around the viewer and the intention is to create an almost 360° view here, as well. This is a specific design to provide a substantially 360° viewing area (see paragraph 0091). A design of this type is used, in particular, for video games (see 
In response, Examiner respectfully disagrees. Examiner respectfully submits that Howard does disclose natural surroundings of a living room with window (see Howard, paragraph [0066]: “In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
On page 8, Applicant argues that, “Ginther uses projectors 1808 to project the video game images onto the viewing pod 1800 (see paragraph 0090). The instant application, however, does not use projectors, but instead creates the images in the display (which may be a window pane). The display can therefore be compared with a television display, wherein the image is created in the display device itself and no projector is needed. If a projector were to be required for each image, this would make it rather complicated to use this type of apparatus in a normal living room, because four projectors would be necessary for four images in front of, at the two sides and behind a person, and it would be difficult to move within such a room without disturbing the path of rays of the projectors”
In response, Examiner respectfully disagrees. Examiner respectfully submits that Howard does not use projectors, but instead creates the images in a display device (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. 
On pages 8-9, Applicant argues that, “Howard (US 2010/0271394 A1).pursues another aim than the instant invention. First off, according to paragraph [0066] of Howard and figures 2A and 2B, the display devices are mounted on a wall or in front of a window, which differs in an important way with respect to the instant application, where the display devices are the window panes themselves, which means that when the displays are switched off, the person is able to look through the window (see Howard "mounted on one or more windows or walls" and "mounted over each of the windows"). If the person in the room wants to look through the window in a normal manner (without looking at the images on a display) it would be necessary to remove the displays, and when she wants to watch images they would have to be installed again. This seems to be very uncomfortable, whereas according to the instant application the user just switches the display off (for instance by remote control), then she has a transparent window pane.”
In response, Examiner respectfully disagrees. Howard teaches to integrate windows for displaying images (see Howard, paragraph [0012]: “integration of the displays into windows locations or simulated window locations. Architectural or interior design finishes may be used to enhance the integration of the displays into the room in a way that makes the displays difficult to distinguish from ordinary windows”). Also Howard discloses that a window display can be transparent by using an organic light emitting diode display (OLED's) (see Howard, paragraph [0013]: “an organic light emitting diode display (OLED's), which may be rendered transparent (to allow natural 
On page 9, Applicant argues that, “Furthermore the system of Howard is interactive (see paragraph [0067] as well as paragraph [0079] ff.) The system comprises a viewer position detector which determines the position of the viewer relative to each of the display devices. The system of Howard needs receivers 158 mounted on the display devices. It further needs a couple of sensors and a processor 128 to analyze the data. An electronic device 142 may be attached to the person using the system. RFID techniques are used to track the movement of the user (paragraph [0083]). All these efforts are taken to change the images displayed on the display devices, depending of the position of the viewer in the room (see paragraph [0091]).The intent of the instant application, however, is not to create an interactive system of this type, but to simply display images with the aim of giving the person in the room the impression that he is on a moving object when he looks towards one of the windows, which serve as display devices.”
In response, Examiner respectfully disagrees. Applicants argue that the instant applicant “to simply display images with the aim of giving the person in the room the impression that he is on a moving objects when he looks towards one of the windows, which serve as display device”. The Examiner notes that Applicants do not clearly state what is not taught or suggested from the recited claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 
On page 9, Applicant argues that, “Hence, the viewing angle of the viewer relative to the displays in the instant application does not matter and does not affect the image that can be seen in the displays. The only effect which is intended is that the viewer has the choice of displays to look at. Because the display at the side of the viewer, as an example, shows an image that is different than the image on the display in front of him (for instance an image passing by quickly in the side view, but coming closer quickly in the front view and fading away in the rear view), the effect that the viewer feels, for instance being on a moving object, is enhanced. The viewer himself, however, has no influence on the images that are being displayed, although he can, of course, ultimately change the images being displayed if he wants to view something else. In that case, he just switches to a different program as in the case of a television show. The technique used in the instant application is possible when using transparent 
In response, As Applicants point out in the arguments, “when using transparent OLED displays as windows (only recently on the market), which are transparent when they are switched off, and one can therefore also look through the window”, Examiner respectfully submits that Howard also discloses a window display that can be transparent by using an organic light emitting diode display (OLED's) (see Howard, paragraph [0013]: “an organic light emitting diode display (OLED's), which may be rendered transparent (to allow natural light to pass through)”). Therefore, Applicant's arguments are not persuasive.
On page 10, Applicant argues that, “Although there is a statement at the bottom of page 3 of the Office Action of 11/19/2020 that the claim feature "which each record images/films seen by an observer directed in respectively different viewing directions and at least two spatially separate display surfaces (16, 17) for the reproduction" is found in paragraph [0063] of Ginther, this is not the case, particularly in light of the fact that Ginther talks about a "completely surrounded" environment and "three-hundred-sixty degrees around" etc. in the same paragraph. At the very least, there is no positive claim of spatially separate display surfaces; instead, there is a description of a continuous overlap, which is basically the opposite of two spatially separate display surfaces. This can also not be remedied in some way with the reference Howard for the reasons given below. When determining whether a claim is obvious, an examiner must make “a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art.” In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) 
In response, Examiner respectfully disagrees. Clearly, at least in paragraphs [0048],  Howard discloses the different, separate views that do not overlap and that will not be combined later on (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”). The Examiner suggests when responds to a 35 U.S.C 103 rejection, please consider the rejection of all the references as a whole. 
On pages 10-13, Applicant argues that, “The following is stated in the paragraph spanning pages 5 and 6 of the Office Action: Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Howard with the teachings as in Ginther. … The statement is conclusory because it names advantages, or more likely combinational features, of a combination of references without a further discussion of the reason/motivation to get there. In fact, a person with ordinary skill in the art would not be motivated to look 
In response, Examiner respectfully disagrees. Examiner cited reference Ginther to disclose a device for audio/visual recording and reproduction of images/films comprising one or a plurality of cameras for the recording which each record images/films seen by an observer directed in respectively different viewing directions and at least two spatially separate display surfaces for the reproduction which are adapted for the respective reproduction of the images/films recorded by respectively one of these cameras and which are each assigned to a recording. Ginther discloses comprising a plurality of cameras which can be used to record images/films from different viewing directions (see Ginther, paragraphs [0007]-[0008]: “method of recording images comprising capturing images through a plurality of substantially horizontally aligned cameras”). Ginther also discloses reproducing images/films recorded from a plurality of cameras (see Ginther, paragraph [0063]: “a user can view the same video presentation more than one time and have a different experience each time. Just as if two people were walking along a trail, each would look in different directions and see different sites”). The reason to cite reference Howard is because Howard discloses a system and method to integrate display devices into windows locations or simulated window locations wherein the integration of the displays 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (US 20060268102 A1, hereinafter Ginther) in view of Howard (US 20100271394 A1, hereinafter Howard).
Regarding claim 1, Ginther discloses a device for audio/visual recording and reproduction of images/films comprising one or a plurality of cameras (22, 23) for the recording (see Ginther, paragraphs [0007]-[0008]: “method of recording images comprising capturing images through a plurality of substantially horizontally aligned cameras… displaying video comprising a side viewing area that provides substantially a three-hundred-sixty degree viewing area and forms at least part of a viewing pod”), 
which each record images/films seen by an observer directed in respectively different viewing directions and at least two spatially separate display surfaces (16, 17) for the reproduction (see Ginther, paragraph [0063]: “a user can view the same video presentation more than one time and have a different experience each time. Just as if two people were walking along a trail, each would look in different directions and see different sites, the same will happen for two different people in the viewing pod 800”), 

in particular in a building and that the camera or the cameras by means of which the images/films shown on the display surfaces (16, 17) are recorded are installed on a moving object or such a recording of a camera is simulated (see Ginther, paragraph [0038]: “the viewpoint of the camera is essentially the same as the viewpoint of a person who is standing. In one embodiment, the base 110 includes a gyroscope that helps to keep the camera system moving in a smooth fashion”). 
Regarding claim 1, Ginther discloses all the claimed limitations with the exception of wherein the display surfaces (16, 17) are in each case windows of a room and wherein the windows are located in boundary surfaces (12, 15) of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room.
Howard from the same or similar fields of endeavor discloses wherein the display surfaces (16, 17) are in each case windows of a room (see Howard, paragraph [0012]: “integration of the displays into windows locations or simulated window locations. Architectural or interior design finishes may be used to enhance the 
wherein the windows are located in boundary surfaces (12, 15) of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Howard with the teachings as in Ginther.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Howard to integrate display devices into windows locations or simulated window locations wherein the integration of the displays into the room in a way that makes the displays difficult to distinguish from ordinary windows and display devices may be mounted on one or more windows or walls of a room thus using windows of a room as display surfaces wherein the windows are located in boundary surfaces of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room in order to allow a view towards the outside of the room into the surroundings when the display surfaces integrated with each window is 
Regarding claim 2, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
the display surfaces (16, 17) are each windows (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”), 
which are largely transparent when the display is switched off and allow a view towards the outside of the room into the surroundings (see Howard, paragraph [0013]: “an organic light emitting diode display (OLED's), which may be rendered transparent (to allow natural light to pass through)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
the recording takes place using at least two cameras (22, 23)  (see Ginther, paragraph [0040]: “Referring to FIG. 2 a diagram is shown illustrating a top view of the camera system shown in FIG. 1 in accordance with one embodiment. Shown is the plurality of horizontally aligned cameras 104”) and 
the reproduction of the images takes place on at least two display surfaces (16, 17) configured as windows which are located in boundary surfaces (12, 15) of the room 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Ginther and Howard as discussed above also disclose the device for audio/visual recording and reproduction of images/films according to claim 1, comprising 
a camera which records a 360o recording all around (see Ginther, paragraph [0034]: “the captured images, when combined, capture images in a three-hundred-sixty degree horizontal-viewing plane”) and at least two spatially separate display surfaces (16, 17) for the reproduction of the images/films recorded by this camera (22, 23) (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”), 
wherein the display surfaces (16, 17) are each windows of a room (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room”), 

wherein image sections of the images/films of the camera corresponding to the relative spatial position of these windows (see Howard, paragraph [0048]: “the source data may comprise a plurality of separate video feeds, each from a respective one of the cameras situated at the remote site”), 
which have been recorded directed in respectively different directions, are each reproduced on the display surfaces (16, 17) (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using at least three cameras (22, 23, 24) directed in respectively different directions or using one camera which records a 360o recording all around (see Ginther, paragraph [0006]: “a plurality of cameras aligned in a substantially 
the reproduction of the images is carried out on at least three display surfaces (16, 17, 18) each configured as windows (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side”), of which 
at least two are located in boundary surfaces (12, 15) of the room approximately at right angles to one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”) and 
at least two are located in boundary surfaces (12, 13) of the room arranged approximately parallel to one another and opposite one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using at least four cameras (22, 23, 24, 25) directed in respectively different directions or using one camera which records a 360o recording all around (see Howard, paragraph [0035]: “As shown in FIG. 4, four cameras are 
the reproduction of the images is carried out on at least four display surfaces (16, 17, 18, 19) each configured as windows (see Howard, paragraph [0018]: “Since windows can be aligned in any direction it is preferable to be able to provide views associated with at least the four directions (e.g., the cardinal directions north, east, south and west) and the intermediate directions: north-east (NE), north-west (NW), south-west (SW), and south-east (SE)”), of which 
respectively two are located in boundary surfaces (12, 15) of the room approximately at right angles to one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”) and 
respectively two are located in boundary surfaces (12, 13) of the room arranged approximately parallel to one another and opposite one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using several cameras (22, 23, 24, 25) directed in different directions in each case simultaneously or approximately simultaneously (see 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
in addition to the image recording, a sound recording is carried out in each case directed in the corresponding direction and during reproduction the sound recording assigned to the respective display surface (16, 17, 18, 19) is played (see Ginther, paragraph [0039]: “The camera system additionally records audio in addition to recording video. Preferably, each camera records two channel sound such as is known in the art. The audio is played back in the viewing pod as will be described below with reference to FIG. 8”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
this comprises at least two cameras for audio/visual recording and reproduction of images/films or one camera which records a 360o recording all around (see Howard, paragraph [0041]: “the source data may represent a 360-degree panoramic view (for 
which with regard to its technical specification in the same way as the displays for reproduction of the images/films are equipped in such a manner that they correspond to the human perception as accurately as possible (see Howard, paragraph [0077]: “The example of one directional view to the north and one directional view to the east may be particularly suited for a room at a local site 110 having two windows on perpendicular adjacent walls, or simply a room having two perpendicular walls. Each window or wall may have a display device 130 mounted thereon. The refined data including these two views may then be transmitted to the display devices 130, one view for each device, so that a viewer positioned in the room may view the display devices displaying the images to give the effect that the room is located at the remote site where the images were captured”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 9, characterized in that 
the audio/visual recording takes place taking into account a series of measurable parameters, in particular selected from the group comprising the resolution, the image rate, the contrast, the brightness range, the focal width during the recording and the sound quality (see Howard, paragraph [0020]: “To achieve optimal performance, a variety of lens types may be used at the image capture location. Thus, for example, 
in particular with regard to the spatial impression, the dynamics and/or the sharpness of the reproduction of heights and depths (see Howard, paragraph [0076]: “The processing components are configured to manipulate the source data to create this refined data by digital processing as can be appreciated by one of ordinary skill in the art. The parameters such as size of the hypothetical window and position of the hypothetical viewer may be pre-programmed or specified by a user, along with any other desired parameters, such as zoom, special lens, or heat sensing, for example”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this and at least one further display surface (16, 18) is arranged approximately laterally to the person observing this (see Howard, paragraph [0092]: “The processing necessary to achieve this effect takes into account the viewing angle of the viewer relative to each display device and to the resulting view on, for example, a hemispherical field of view of the remote site provided by the source data”), 
wherein the first display surface (17) and the further display surface (16, 18) preferably adopt an acute angle or a right angle to one another (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this, at least one second display surface (16) is arranged approximately laterally to the person observing this (see Howard, paragraph [0092]: “The processing necessary to achieve this effect takes into account the viewing angle of the viewer relative to each display device and to the resulting view on, for example, a hemispherical field of view of the remote site provided by the source data”), 
wherein the first display surface (17) and the further display surface (16) preferably adopt an acute angle or a right angle to one another, and at least one third display surface (18) is arranged approximately opposite the further display surface (16) or opposite to this in an offset manner (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 13, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this and at least one second display surface (19) is arranged approximately behind the person (11) observing this, wherein the first display surface (17) and the second display surface (19) are preferably arranged opposite one another or opposite one another in an offset manner (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”, wherein display devices 130 shows in FIG. 2A mounted on all four sides of walls. If viewer is facing display device 130 e, then the opposite display device is 130 w).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person observing this, at least one second display surface (16) is arranged approximately laterally to the person observing this, wherein the first display surface (17) and the further display surface (17) preferably adopt an acute angle or a right angle to one another, at least one third display surface (18) is arranged approximately opposite the further display surface (16) or opposite to this in an offset manner and at least one 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Ginther and Howard as discussed above also disclose the device according to claim 1, characterized in that 
suitable glass surfaces or plastic surfaces in a room or building are used for the display surfaces (17) forming a window, in particular glass doors such as patio doors, balcony doors or glass facade parts, glass partition walls, glass ceilings, glass roofs or glass surfaces of furniture, mirror surfaces, transparent plastic surfaces or the like (see Howard, paragraph [0013]: “an organic light emitting diode display (OLED's), which may be rendered transparent (to allow natural light to pass through)” and paragraph [0057]: “Organic light emitting diode displays (OLED's) typically consist of the following parts: Substrate (clear plastic, glass…)”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 16, the combination teachings of Ginther and Howard as discussed above also disclose a method for audio/visual recording and reproduction of images/films by means of at least three cameras (22, 23, 24) or by means of one camera which records a 360o recording all around, wherein these images/films are provided for a reproduction on spatially separate display surfaces (16, 17, 18) of a device having the features of at least claim 1, characterized in that during recording by means of at least three cameras, images/films are recorded by means of a first camera (23), which records from a movable viewpoint aligned in a first direction, that furthermore images are recorded using a second camera (22) preferably at the same time as the images of the first camera, wherein the second camera (22) records from the same movable viewpoint aligned in a second direction, which is aligned at an acute or a right angle to the first direction and that furthermore, images are recorded using a third camera (24) preferably at the same time as the images of the first and second camera, wherein the third camera (24) records from the same movable viewpoint aligned in a third direction, which is aligned approximately opposite to the first direction or that when using only one camera which records a 360o recording all around, at least three image sections are created from the 360o recording, which show images which are aligned from the same movable viewpoint in a first direction, a second direction and a third direction as described previously (see Ginther, paragraph [0006]: “a plurality of cameras aligned in a substantially horizontal plane and adapted to capture images in substantially a three-hundred-sixty degree viewing angle” and paragraph [0038]: “As the camera system moves, the viewpoint of the cameras is essentially the same as the viewpoint of a person who is walking”).

Regarding claim 17, the combination teachings of Ginther and Howard as discussed above also disclose the method according to claim 16, characterized in that 
furthermore images are recorded using a fourth camera (25) preferably at the same time as the images of the first, second and third camera (23, 22, 24), wherein the fourth camera (25) records aligned in a fourth direction, which is aligned approximately opposite to the second direction or when using only one camera, which records a 360o recording all around, a fourth image section is created which shows images which are aligned from the same movable viewpoint in a fourth direction as described previously (see Howard, FIG.4 and paragraph [0035]: “As shown in FIG. 4, four cameras are oriented in equal angular intervals in the x-y plane to capture an entire 360 degree panoramic field of view”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 18, the combination teachings of Ginther and Howard as discussed above also disclose the method according to claim 1, characterized in that 
the movable viewpoint is located on a movable object (20), in particular on a motor vehicle, a rail vehicle, a bicycle, a boat, an aircraft, a spaceship, a running person or a running animal (see Ginther, paragraph [0038]: “As the camera system moves, the viewpoint of the cameras is essentially the same as the viewpoint of a person who is walking”).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484